DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 7/6/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Re. claim 1: The phrase “An assembly system, comprising: a first housing; a second housing;” as recited in lines 2-3 was not described in the specification as originally filed and appear to be new matter. 
	According to the specification, paragraphs [0012] and [0016], the scope of the claimed invention is the assembly system, which does not include the first and second housing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are, as best understood in view of the rejections under 112 first paragraphs, rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US PAT. 5,522,691) in view of Nakamura et al. (US PAT. 10,155,311).
	Anderson et al. teach a assembly system comprising: a robot (now shown); a first gripper (1962) mounted on the robot, the first gripper gripping a contact (1990) as shown in Figs. 33A-33C (col. 37, line 28 to col. 38, line 54); and a first clamping device (60) clamping a cable (190) and a contact (64) connected to an end of the cable as shown Fig. 12b (col. 16, line 9 to col. 17, line 6). 
	However, Anderson et al. silent a second gripper gripping a second housing. Nakamura et al. teach a gripping device having a first gripper and a second gripper, which are capable of holding various objects as shown in Fig. 1 (col. 4, lines 1-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify an assembly system of Anderson et al. by a system having a first gripper and a second gripper as taught by Cord Nakamura et al. for holding various objects by the first gripper and the second gripper.
	Re. claim 2: Anderson et al. also teach that the first clamping device includes a cable clamp (708) clamping and fixing the cable and a contact clamp (718, 719) clamping and fixing the contact as shown in Fig. 12b.
	Re. claims 3-19: The limitations appear to require the combination of the assembly system and the first and/or the second housing. It is noted that the claims can be drafted to recite the intended working environment.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Nakamura et al., and further in view of Ueda et al. (PGPub 2020/0156249 A1).
	Anderson et al., modified by Nakamura et al., teach all limitations as set forth above, but silent a six-axis robot. Ueda et al. teach a robot system including a robot having a six-axis force sensor capable of moving 6 directions as shown in Fig. 1 (paragraph [0051]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a robot of Anderson et al., modified by Nakamura et al., by a six-axis robot as taught by Cord Nakamura et al. in order to perform a conveyance action for the gripping unit to correct a posture of the cable based on the force acting by the six-axis force sensor.

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose the claimed invention such as the robot moves the first gripper and assembles the first housing gripped by the first gripper onto the contact held by the first clamping device. Examiner traverses the argument. The limitation as recited in lines 8 and 9 describes how the first housing is assembled with the contact by using the first gripper and the camping device, which is part of the robot. It is clearly described the process to assemble the first housing to the contact by robot. When the function of the robot is recited in the claimed invention, it should be what the robot is capable of or adapted for. The prior art, Anderson et al., shows that the first gripper of the robot can be capable of moving the first gripper and can be capable of assembling the first object (e.g. housing) to the second object as shown in Figs. 12A and 12B. 
	Applicant also argues that the prior art, Nakamura, fails to disclose the claimed invention such as the robot moves the first gripper and assembles the first housing gripped by the first gripper onto the contact held by the first clamping device. Examiner traverses the argument. Examiner traverses the argument. The prior art, Anderson et al., shows that the first gripper of the robot can be capable of moving the first gripper and can be capable of assembling the first object (e.g. housing) to the second object as shown in Figs. 12A and 12B. Anderson et al. only show one first gripper. The second reference, Nakamura, shows the first and second grippers that can be capable of moving the first and second grippers and capable of assembling the first object (e.g. housing) to the second object as shown in Fig. 1.
	Applicant further argues that the dependent claims 3-19 should be considered as  function limitations. Examiner traverses the argument. The limitations of claims 3-19 cannot be the functional limitations, rather recite the process claims and can be drafted to recite the intended working environment. Therefore, examiner maintains his rejection as set forth above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729